Plaintiffs in error were jointly charged, and upon their trial, convicted of unlawfully selling intoxicating liquor. John F. Burford and H.L. Reynolds as witnesses for the state testified substantially as follows: That they were detectives employed by a detective agency in Oklahoma City, that on the day named in the information they went into the defendant's pool hall in Enid, and after playing two or three games of pool and paying for the same, Burford asked the defendant Cook if they could get something to drink, and he said "yes," and opened a door and led them down a stairway into a room *Page 742 
containing gambling devices and a bar, and they walked up to the bar and the defendant Hogan asked them what they would have and Burford said a couple of bottles of beer and Hogan handed them a couple of bottles of Budweiser beer, that he paid fifty cents for it and they drank it. Proof of the payment of the special tax required of liquor dealers by the United States was also made. There was no evidence offered on the part of the defendants. The jury returned a verdict of guilty. October 7, 1911, judgment was rendered, sentencing each defendant to six months imprisonment in the county jail and that they each pay a fine of three hundred dollars. The defendants appealed by filing in this court on January 5, 1912, their petition in error and case-made. An examination of the record discloses that the assignments of error are destitute of merit. The judgment of the county court of Garfield county is therefore affirmed. Mandate to issue forthwith.